       Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 1 of 22



 1   M. ELIZABETH DAY (SBN 177125)
     eday@feinday.com
 2   MARC BELLOLI (SBN 244290)
     mbelloli@feinday.com
 3   FEINBERG DAY ALBERTI LIM & BELLOLI LLP
     1600 El Camino Real, Suite 280
 4   Menlo Park, CA 94025
     Tel: 650.618.4360
 5   Fax: 650.618.4368
 6   Attorneys for Defendant
     Pantheon Systems Inc.
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
11   EXPRESS MOBILE, INC.,                       CASE NO. 3:18-CV-04688-RS
12                 Plaintiff,
                                                 DEFENDANT’S MOTION TO DISMISS
13          v.                                   COUNTS I AND II OF PLAINTIFF’S
                                                 FIRST AMENDED COMPLAINT
14   PANTHEON SYSTEMS INC.,
                   Defendant.                    Date:        December 13, 2018
15                                               Time:        1:30 p.m.
16                                               Courtroom:   3, 17th Floor
                                                 Judge:       Hon. Richard Seeborg
17
18
19

20
21
22
23
24
25
26
27
28

                                                MOTION TO DISMISS – 3:18-CV-04688-RS
           Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 2 of 22



 1                                                         TABLE OF CONTENTS
 2   I.         INTRODUCTION ................................................................................................................... 2

 3   II.        STATEMENT OF FACTS ...................................................................................................... 2
     III.          THE § 101 ANALYSIS ....................................................................................................... 4
 4
     IV.           ARGUMENT ....................................................................................................................... 6
 5
           A.      The Asserted Claims Fail Alice Step One Because They Are Directed To The Abstract
 6         Idea Of Creating and Displaying Webpages Based Upon Information From A User ................. 6
 7         B.      The Asserted Claims Fail Alice Step Two Because They Are Directed To The Abstract
 8         Idea Of Creating and Displaying Webpages Based Upon Information From A User And

 9         Provide No Further Inventive Concept ...................................................................................... 12
           C.      Claim 1 Of The ’397 Patent is Representative Of All Of The Other Asserted Claims In
10
           The ’397 And ’168 Patents ........................................................................................................ 13
11
           D.      The Report And Recommendation In The Eastern District Of Texas Supports A Finding
12
           That The Asserted Claims Are Directed To The Abstract Idea Of Creating And Displaying
13         Webpages Based Upon Information From A User .................................................................... 17
14   V.         CONCLUSION ...................................................................................................................... 19
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                                              i
                                                                                  MOTION TO DISMISS – 3:18-CV-04688-RS
        Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 3 of 22



 1                                                TABLE OF AUTHORITIES
 2   Cases
 3   Alice Corp. v. CLS Bank Int’l,
 4     — U.S. —, 134 S. Ct. 2347 189 L.Ed.2d 296 (2014) .............................................................. 5, 9

 5   Bancorp Servs., LLC v. Sun Life Assurance Co. of Can.,
       687 F.3d 1266 (Fed. Cir. 2012) .................................................................................................... 5
 6
     Bilski v. Kappos,
 7
       561 U.S. 593 S.Ct. 3218, 177 L.Ed.2d 792 (2010) ...................................................................... 5
 8   CLS Bank, Int’l v. Alice Corp.,
 9     717 F.3d 1269 (Fed. Cir. 2013) .................................................................................................... 5
10   Gottschalk v. Benson,

11     409 U.S. 63S. Ct. 253 L.Ed.2d 273 (1972) .................................................................................. 5
     Intellectual Ventures I LLC v. Capital One Bank (USA),
12
       792 F.3d 1363 (Fed. Cir. 2015) ........................................................................................... passim
13
     Mayo Collaborative Servs. v. Prometheus Labs., Inc.,
14
        — U.S. —, 132 S.Ct. 1289 L.Ed.2d 321 (2012) ......................................................................... 5
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                                      ii
                                                                           MOTION TO DISMISS – 3:18-CV-04688-RS
        Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 4 of 22



 1                              NOTICE OF MOTION AND MOTION
 2          PLEASE TAKE NOTICE that on Thursday, December 13, 2018 at 1:30 p.m. Defendant
 3   Patheon Systems, Inc. will and hereby does move the Court to dismiss Counts I and II of
 4   Plaintiff’s First Amended Complaint under Federal Rule of Civil Procedure 12(b)(6) because the
 5   asserted claims of U.S. Patent Nos. 6,546,397 and 7,594,168 are not subject matter eligible under
 6   35 U.S.C. § 101 as a matter of law.
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                     1
                                                         MOTION TO DISMISS – 3:18-CV-04688-RS
           Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 5 of 22



 1                             STATEMENT OF ISSUES TO BE DECIDED
 2            1.     Whether the asserted claims of U.S. Patent Nos. 6,546,397 (“the ’397 patent”) and
 3   7,594,168 (“the ’168 patent”) are directed to the abstract idea of creating and displaying webpages
 4   based upon information from a user with no further inventive concept and thus ineligible for
 5   patenting under 35 U.S.C. § 101 (“§ 101”).
 6                         MEMORANDUM OF POINTS AND AUTHORITIES
 7   I.       INTRODUCTION
 8            The asserted claims of the ’397 patent and the ’168 patent are directed to the abstract idea
 9   of creating and displaying webpages based upon information from a user and therefore recite
10   unpatentable subject matter under § 101. There should be no debate that this is what the claims
11   are directed to because this is how (1) Express Mobile has characterized the claims, (2) the
12   Eastern District of Texas has characterized the claims, and (3) this Court has characterized the
13   claims in a claim construction order.
14            The controlling authority holds that claims directed to the abstract idea of creating and
15   displaying webpages based upon information from a user are ineligible. In Intellectual Ventures I
16   LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015), the Federal Circuit held that

17   claims that were directed to the same underlying subject matter as the claims in the ’397 and ’168
18   patents were ineligible. There is no meaningful distinction for purposes of a § 101 analysis
19   between the claims in the ’397 and ’168 patents on the one hand and the claims that were found

20   ineligible in the Intellectual Ventures case on the other hand. Accordingly, the Court should
21   dismiss Counts I and II of the First Amended Complaint because they are ineligible as a matter of
22   law.
23   II.      STATEMENT OF FACTS
24            In the First Amended Complaint, Plaintiff asserts that Defendant infringes claims 1-6, 8-
25   11, 14-15, 24-25, 35 and 37 of the ’397 patent (Count I) and claims 1, 4 and 6 of the ’168 patent
26   (Count II). Dkt. No. 24, pages 3, 19. These patents are related because the ’168 patent is a
27   continuation of the ’397 patent and claims priority to, and has the same specification as, the ’197
28   patent. Dkt. Nos. 24-1 and 24-2. The priority date—i.e., the date the application that led to the
                                                    2
                                                           MOTION TO DISMISS – 3:18-CV-04688-RS
         Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 6 of 22



 1   ’397 patent was filed—is December 2, 1999. Id. Claim 1 of the ’397 patent reads:
 2          1. A method to allow users to produce Internet websites on and for computers
 3          having a browser and a virtual machine capable of generating displays, said
            method comprising:
 4
                (a) presenting a viewable menu having a user selectable panel of settings
 5              describing elements on a website, said panel of setting being presented through
                a browser on a computer adapted to accept one or more of said selectable
 6
                settings in said panel as inputs therefrom, and where at least one of said user
 7              selectable settings in said panel corresponds to commands to said virtual
                machine;
 8
                (b) generating a display in accordance with one or more user selected settings
 9              substantially contemporaneously with the selection thereof;
10
                (c) storing information representative of said one or more user selected settings
11              in a database;

12              (d) generating a website at least in part by retrieving said information
                representative of said one or more user selected settings stored in said database;
13              and
14
                (e) building one or more webpages to generate said website from at least a
15              portion of said database and at least one run time file, where said at least one
                run time file utilizes information stored in said database to generate virtual
16              machine commands for the display of at least a portion of said one or more web
                pages.
17
18   Dkt. No. 24-1, 65:44-66:2.
            This Court has construed the following terms in claim 1 of the ’397 patent as follows:
19
            •   “virtual machine”: An abstract machine that is not built in hardware but is emulated in
20
                software;
21
            •   “at least one run time file”: One or more files, including a run time engine1, that are
22
                downloaded or created, and executed by a browser to display a webpage when the
23
                browser is pointed to a web page;
24
25
     1
26     The Court separately construed “run time engine” as: “A file that is executed at runtime that
     reads information from the database and generates commands to display a webpage or website.”
27   Ex. 1, Markman Order, pages 7-8. All cites to exhibits (“Ex.”) are cites to the exhibits attached to
     the Declaration of Marc Belloli in Support of Defendant’s Motion to Dismiss filed concurrently
28   with this brief.
                                                     3
                                                         MOTION TO DISMISS – 3:18-CV-04688-RS
         Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 7 of 22



 1          •   “database”: An electronic information storage system offering data storage and
 2              retrieval;
 3          •   “substantially contemporaneously”: “occurring immediately after.”
 4   Ex. 1, Markman Order, pages 6, 8, 9 and 11.
 5          As demonstrated in the Argument section below, claim 1 of the ’397 patent is
 6   representative of the other asserted claims in the related ’168 and ’397 patents for purposes of a §
 7   101 analysis.
 8          Plaintiff has characterized the asserted claims as directed to the idea of creating and
 9   displaying webpages based upon information from a user: “The invention here allows users to
10   define a web page as a set of user-selected elements and settings; that information can be stored
11   efficiently in a database and utilized later by a run time engine and ‘virtual machine’ to reproduce
12   the web page seamlessly across multiple platforms.”2
13          The Eastern District of Texas has characterized the asserted claims as directed to the idea
14   of creating and displaying webpages based upon information from a user: “First, the claims
15   appear to address a problem particular to the internet: dynamically generating websites and
16   displaying web pages based on stored user-selected settings.”3

17          This Court has characterized the asserted claims as directed to the idea of creating and
18   displaying webpages based upon information from a user: “The inventive methodology
19   purportedly described in the patents involves building a web page by defining it as a set of user-

20   selected ‘objects’ and/or ‘settings.’ The result is not a markup language code file for the web
21   page, but instead a collection of user selected objects and object attributes. These can be saved in
22   a database, for ease of access and efficient storage.”4
23   III.   THE § 101 ANALYSIS
24          In the Intellectual Ventures case, the Federal Circuit summarized the § 101 analysis as
25   follows:
26   2
       Ex. 2, page 1.
     3
27     Dkt. No. 24-3, page 1 (Express Mobile, Inc. v. KTree Computer Solutions, Inc., Case No. 2:17-
     cv-00128-JRG-RSP, Dkt. No. 29).
28   4
       Ex. 1, Markman Order, page 2.
                                                      4
                                                          MOTION TO DISMISS – 3:18-CV-04688-RS
        Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 8 of 22



 1
            An invention is patent-eligible if it fits into one of four statutory categories:
 2          processes, machines, manufactures, and compositions. 35 U.S.C. § 101. But there
 3          is an implicit exception. ‘Laws of nature, natural phenomena, and abstract ideas
            are not patentable.’ Alice Corp. v. CLS Bank Int’l, — U.S. —, 134 S. Ct. 2347,
 4          2354, 189 L.Ed.2d 296 (2014) (citations omitted). To determine whether an
            invention claims ineligible subject matter, we engage in a two-step process. First,
 5          ‘we determine whether the claims at issue are directed to one of [the] patent-
            ineligible concepts’—laws of nature, natural phenomena, or abstract ideas. Id. at
 6          2355. ‘The ‘abstract ideas’ category embodies ‘the longstanding rule’ that ‘[a]n
 7          idea of itself is not patentable.’’ Id. (quoting Gottschalk v. Benson, 409 U.S. 63,
            67, 93 S. Ct. 253, 34 L.Ed.2d 273 (1972)). An abstract idea does not become
 8          nonabstract by limiting the invention to a particular field of use or technological
            environment, such as the Internet. See Alice, 134 S.Ct. at 2358 (limiting an abstract
 9          idea to a particular technological environment, such as a computer, does not confer
            patent eligibility); Bilski v. Kappos, 561 U.S. 593, 612, 130 S.Ct. 3218, 177
10
            L.Ed.2d 792 (2010) (‘[L]imiting an abstract idea to one field of use . . . d[oes] not
11          make the concept patentable.’).

12          If we determine that the patent is drawn to an abstract idea or otherwise ineligible
            subject matter, at a second step we ask whether the remaining element, either in
13          isolation or combination with the non-patent-ineligible elements, are sufficient to
            ‘‘transform the nature of the claim’ into a patent-eligible application.’ Alice, 134 S.
14
            Ct. at 2358 (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., — U.S.
15          —, 132 S.Ct. 1289, 1297, 182 L.Ed.2d 321 (2012)). Put another way, there must
            be an ‘inventive concept’ to take the claim into the realm of patent-eligibility. Id.
16          at 2355. A simple instruction to apply an abstract idea on a computer is not
            enough. Alice, 134 S.Ct. at 2358 (‘[M]ere recitation of a generic computer cannot
17          transform a patent-ineligible idea into a patent-eligible invention. Stating an
            abstract idea ‘while adding the words ‘apply it’ is not enough for patent
18
            eligibility.’’ (quoting Mayo, 132 S.Ct. at 1294)).
19
            Nor, in addressing the second step of Alice, does claiming the improved speed or
20          efficiency inherent with applying the abstract idea on a computer provide a
            sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co.
21          of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (‘[T]he fact that the required
22          calculations could be performed more efficiently via a computer does not
            materially alter the patent eligibility of the claimed subject matter.’); CLS Bank,
23          Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, — U.S.
            —, 134 S.Ct. 2347, 189 L.Ed.2d 296 (2014) (‘[S]imply appending generic
24          computer functionality to lend speed or efficiency to the performance of an
            otherwise abstract concept does not meaningfully limit claim scope for purposes of
25          patent eligibility.
26
     Intellectual Ventures, 792 F.3d at 1366-67.
27
28
                                                      5
                                                          MOTION TO DISMISS – 3:18-CV-04688-RS
        Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 9 of 22



 1   IV.     ARGUMENT
 2           A.     The Asserted Claims Fail Alice Step One Because They Are Directed To The
                    Abstract Idea Of Creating and Displaying Webpages Based Upon
 3                  Information From A User
 4           The asserted claims of the ’397 and ’168 patents are drawn to the abstract idea of creating
 5   and displaying webpages based upon information from a user. This is true whether the individual
 6   claims are viewed as a whole or whether the individual limitations of the claims are examined
 7   separately.
 8           Using claim 1 of the ’397 patent as an example, the preamble is drawn to the abstract idea
 9   of creating and displaying webpages based upon information from a user:
10
             A method to allow users to produce Internet websites on and for computers having
11           a browser and a virtual machine capable of generating displays, said method
             comprising:
12
     Dkt. No. 24-1, 65:44-46. The preamble is very clear in this regard as it states that this claim is a
13
     method to “allow users to produce Internet websites on and for computers having a browser.”
14
     That the preamble recites a “virtual machine” does not change the fact that this claim element is
15
     drawn to the abstract idea because this Court construed “virtual machine” to be a software
16
     “abstract[ion]” of a piece of computer hardware. Ex. 1, Markman Order, page 6. In other words,
17
     the virtual machine is just the software used to carry out the abstract idea, which reinforces that
18
     the preamble is directed to a user building and displaying a webpage on a computer and nothing
19
     more.
20
             Limitation (a) of claim 1 of the ’397 patent is drawn to the abstract idea of creating
21
     and displaying webpages based upon information from a user:
22
             (a) presenting a viewable menu having a user selectable panel of settings
23           describing elements on a website, said panel of setting being presented through a
             browser on a computer adapted to accept one or more of said selectable settings in
24
             said panel as inputs therefrom, and where at least one of said user selectable
25           settings in said panel corresponds to commands to said virtual machine;

26   Dkt. No. 24-1, 65:47-54. Here, there is simply a menu of available settings that the user can

27   select from to build his/her webpage and the setting(s) (information) selected by the user can be

28   used by the “virtual machine” (the software) to build the webpage. Thus, limitation (a) is
                                                       6
                                                           MOTION TO DISMISS – 3:18-CV-04688-RS
       Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 10 of 22



 1   presenting a menu of information that the user will select to have his/her webpage created, which
 2   is exactly the abstract idea that underlies the claim.
 3             Limitation (b) of claim 1 of the ’397 patent is drawn to the abstract idea of creating
 4   and displaying webpages based upon information from a user:
 5             (b) generating a display in accordance with one or more user selected settings
 6             substantially contemporaneously with the selection thereof;
     Dkt. No. 24-1, 65:55-57. Here, a display is generated based on the setting(s) the user selects and
 7
     this will later be used to build the webpage. This is undoubtedly directed to the idea of creating
 8
     and displaying webpages based upon information from a user. Moreover, that this step is done
 9
     “substantially contemporaneously” does not change the fundamental character of this limitation
10
     (or the claim) because all this limitation means—per the Court’s claim construction order—is that
11
     the “generating” is “occurring immediately after” the user selects certain information. This
12
     simply reinforces that a computer is responding to the user selecting information and displaying
13
     that selected information which is part and parcel of a webpage created based upon input from a
14
     person.
15
               Limitation (c) of claim 1 of the ’397 patent is drawn to the abstract idea of creating
16
     and displaying webpages based upon information from a user:
17
18             (c) storing information representative of said one or more user selected settings in
               a database;
19
     Dkt. No. 24-1, 65:58-59. Here, the information the user provided when it selected the setting(s) is
20
     saved in a database so it can be used to build and display a webpage. Again, this cannot be
21
     viewed as directed to anything other than the abstract idea of creating and displaying webpages
22
     based upon information from a user. Moreover, using a database to save the user-provided
23
     information that will be used to build and display the webpage does not make the claim drawn
24
     away from the abstract idea. Indeed, the Court—at Plaintiff’s request—construed “database” to
25
     be any “electronic information storage system offering data storage and retrieval,” and thus a
26
     database is any computer that stores data that can be retrieved. Ex. 1, Markman Order, page 9.
27
               Limitation (d) of claim 1 of the ’397 patent is drawn to the abstract idea of creating
28
                                                         7
                                                              MOTION TO DISMISS – 3:18-CV-04688-RS
       Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 11 of 22



 1   and displaying webpages based upon information from a user:
 2          (d) generating a website at least in part by retrieving said information
 3          representative of said one or more user selected settings stored in said database;

 4   Dkt. No. 24-1, 65:60-62. Here, the webpage is generated (with no explanation as to “how”) based

 5   on information provided from the user that was stored in the database. This element is essentially

 6   the abstract idea verbatim.

 7          Limitation (e) of claim 1 of the ’397 patent is drawn to the abstract idea of creating

 8   and displaying webpages based upon information from a user:

 9          (e) building one more webpages to generate said website from at least a portion of
            said database and at least one run time file, where said at least one run time file
10          utilizes information stored in said database to generate virtual machine commands
11          for the display of at least a portion of said one or more web pages.

12   Dkt. No. 24-1, 65:63-66:2. Here, the webpage is built based upon the information selected by a

13   user and a “run time file” that utilizes that information to “generate virtual machine commands”

14   that display the webpage. All of this is fundamentally drawn to the idea of creating and

15   displaying webpages based upon user-selected information and does so generically “on a

16   computer.” As discussed above, using a so-called virtual machine does not change the character

17   of the claim or what it is drawn to given that a virtual machine was construed as a software

18   abstraction of a computer. Ex. 1, Markman Order, page 6. Likewise a “run time file” which is

19   based on a “run time engine”—per the Court’s claim construction order—is simply a file used

20   when a webpage is going to be “run” that “facilitates” retrieval of the information used to build

21   the webpage and is downloaded when a browser is pointed to a webpage. Id., pages 7-8. None of

22   this changes the fundamental nature of the claims and it is hard to image how any webpage could

23   be built without retrieval of the information used to build the webpage for display. Plaintiff does

24   not claim to have invented creating or displaying webpages, nor could it.

25          Viewing the preamble and limitations (a)-(e) as a whole it is clear that the ’397 patent is

26   drawn to the abstract idea of creating and displaying webpages based upon information from a

27   user. The various steps of the method provide a linear progression of the user selecting the

28   information that will be used to build the webpage and then the webpage is generated using
                                                     8
                                                         MOTION TO DISMISS – 3:18-CV-04688-RS
       Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 12 of 22



 1   generic computer hardware and software that could be used to build any webpage. The
 2   specification is clear that webpages and the Internet existed long before the priority date of
 3   December 2, 1999. See, e.g., Dkt. No. 24-1, 5:40-47.
 4          That the alleged invention is nothing more than creating and displaying webpages based
 5   upon information from a user is manifest in the claims themselves. Indeed, each step is part and
 6   parcel of creating and displaying a webpage based on user information. Moreover, as discussed
 7   in the Statement of Facts, Plaintiff, the Eastern District of Texas, and this Court have all
 8   characterized the claims as being directed to the underlying abstract idea of creating and
 9   displaying webpages based upon information from a user. Ex. 2, page 1; Dkt. No. 24-3, page 1;
10   Ex. 1, Markman Order, page 2. Accordingly, there should be no debate that the claims are
11   directed to creating and displaying webpages based upon information from a user.
12          Assuming the Court agrees that the claims are directed to creating and displaying
13   webpages based upon information from a user, the Court should then find that the claims are
14   directed to an abstract idea and fail Alice step one in accord with the Intellectual Ventures case.
15   Intellectual Ventures, 792 F.3d at 1369-71.
16          In the Intellectual Ventures case, the Federal Circuit found that the claims of U.S. Patent

17   No. 7,603,382—which were found to be directed to creating and displaying a webpage based on
18   information from a user—were ineligible under § 101. Id. “The ’382 patent, entitled ‘Advanced
19   Internet Interface Providing User Display Access of Customized Webpages,’ claims methods and

20   systems for providing customized web page content to the user as a function of user-specific
21   information and the user’s navigation history.” Id. at 1365. Like the patents that are the subject
22   of this motion, that claim 1 of the ’382 patent was directed to creating and displaying webpages
23   based upon information from a user was manifest from the claim language:
24          A system for providing web pages accessed from a web site in a manner which
25          presents the web pages tailored to an individual user, comprising:

26             an interactive interface configured to provide dynamic web site navigation data
               to the user, the interactive interface comprising:
27
               a display depicting portions of the web site visited by the user as a function of
28
                                                       9
                                                           MOTION TO DISMISS – 3:18-CV-04688-RS
       Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 13 of 22



 1              the web site navigation data; and
 2              a display depicting portions of the web site visited by the user as a function of
 3              the user’s personal characteristics.

 4   Id. at 1369.

 5           If anything, the subject matter in the ’382 patent is a more specific and concrete way of

 6   building a webpage based upon information from a user given the existence of an “interactive

 7   interface configured to provide dynamic web site navigation data to the user” which is used to

 8   tailor webpages based on web site navigation data, webpages visited by the user and the user’s

 9   personal characteristics. None of these features are part of Plaintiff’s patents which merely

10   provide for building and displaying webpages based upon any kind of setting or information

11   provided by the user.

12           The Federal Circuit found that claim 1 of the ’382 patent failed Alice step one because

13   tailoring content based upon information provided by or about a user is a “fundamental practice”

14   that is “long prevalent”:

15           There is no dispute that newspaper inserts had often been tailored based on
             information known about the customer—for example, a newspaper might advertise
16           based on the customer’s location. Providing this minimal tailoring—e.g.,
17           providing different newspaper inserts based upon the location of the individual—is
             an abstract idea.
18           ***
             There can be no doubt that television commercials for decades tailored
19           advertisements based on the time of day during which the advertisement was
             viewed. For example, a television channel might choose to present a commercial
20
             for children’s toys during early morning cartoon programs but beer during a
21           sporting event. An advertisement taking into account the time of day and tailoring
             the information presented to the user based on that information is another
22           ‘fundamental practice long prevalent in our system ….’ Alice, 134 S. Ct. at 2356.

23   Id.
24           Just like in the Intellectual Ventures case, creating and displaying a webpage based upon
25   user selected settings (which can describe any “element[ ] on a website”) as recited in claim 1 of
26   the ’397 patent is an ineligible abstract idea that fails Alice step one. Id. at 1369-70. That
27   Plaintiff’s claims are ineligible is further reinforced by the fact that the claims at issue in the ’382
28
                                                        10
                                                             MOTION TO DISMISS – 3:18-CV-04688-RS
         Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 14 of 22



 1   patent have an earlier priority date (May 26, 1998) than Plaintiff’s claims (December 2, 1999).
 2   Ex. 3, ’382 patent.
 3             While the Intellectual Ventures case is directly on point, another case previously before
 4   this Court bears strong resemblance to this case and demonstrates why the asserted claims of the
 5   ’397 and ’168 patents are invalid. One of the patents at issue in OpenTV, Inc. v. Netflix Inc., Case
 6   No. 14-cv-01525-RS (N.D. Cal.) was U.S. Patent No. 7,305,691, entitled “System and method for
 7   providing targeted programming outside of the home.”5 The claims of this patent were directed
 8   to allowing “advertisers to direct customized ads to individuals based on data gathered as to those
 9   individual’s specific interests and possible needs.” The context of this patent was television
10   programming. The ’691 patent (providing targeting TV ads based upon information about a user)
11   is highly analogous to the ’397 and ’168 patents (building and displaying a webpage based on
12   information provided by a user).
13             The Court found the claims of OpenTV’s ’691 patent ineligible, holding, among other
14   things:
               Netflix’s characterization of this patent as embodying only an ‘abstract idea’ is
15             accurate. The concept of gathering information about one’s intended market and
16             attempting to customize the information then provided is as old as the saying,
               ‘know your audience.’ Like the concepts in Bilski and Alice, the mere fact that
17             generic computer processors, databases, and internet technology, can now be used
               to implement the basic idea, with certain perceived greater advantages, does not
18             give rise to a patentable method.
               ***
19
               . . . the claims unquestionably do no more than ‘simply instruct the practioner to
20             implement the abstract idea with routine, conventional activity.’ Ultramercial,
               Inc. 2014 WL 5904902 at *5. To the extent the patent should be understood as
21             teaching use of internet and related technology, however, even such additional
               limitations cannot save the claims. Id. (‘the use of the Internet is not sufficient to
22             save otherwise abstract claims form ineligibility under § 101.
23   Ex. 4, page 10. The very same analysis and holdings apply here to Plaintiff’s ’397 and ’168
24   patents.
25             There is no meaningful distinction between Plaintiff’s claims in the ’397 and ’168 patents
26   and the claims that were invalidated by the Federal Circuit in the Intellectual Ventures case and
27
28   5
         Ex. 4, page 1.
                                                        11
                                                             MOTION TO DISMISS – 3:18-CV-04688-RS
       Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 15 of 22



 1   by this Court in the OpenTV case. Plaintiff’s claims fail Alice step one.
 2          B.      The Asserted Claims Fail Alice Step Two Because They Are Directed To The
                    Abstract Idea Of Creating and Displaying Webpages Based Upon
 3                  Information From A User And Provide No Further Inventive Concept
 4          Assuming the Court finds that the asserted claims of the ’397 and ’168 patents are drawn
 5   to the abstract idea of creating and displaying webpages based upon information from a user,
 6   there is no further inventive concept in the asserted claims that makes them subject matter eligible
 7   under Alice step two. Moreover, there is no inventive concept whether the individual claims are
 8   viewed as a whole or whether the individual limitations of the claims are examined separately.
 9          Again, using claim 1 of the ’397 patent as an example, and as discussed above, each and
10   every claim limitation is part and parcel of creating and displaying a webpage based on user
11   information. Moreover, there is nothing in any of the limitations that goes beyond the abstract
12   idea because the terms “virtual machine,” “run time engine” and “run time file” were construed at
13   Plaintiff’s urging as generic software used to render webpages in connection with a generic
14   “database” based upon information that is provided by a user. Ex. 1, Markman Order, pages 5-9.
15   Given that these constructions were made largely at Plaintiff’s urging, Plaintiff cannot run from
16   them now, even on a motion to dismiss. Viewed as an ordered combination, the limitations of
17   claim 1 of the ’397 patent recite a method for a user to build and display a webpage based on
18   information the user provides (which is true of all webpages) using “software” and an electronic
19   database and nothing further. Accordingly, there is no inventive concept that can be identified in
20   claim 1 of the ’397 patent and this claim is ineligible under step two of the Alice test.
21          The Intellectual Ventures case is again instructive. There the Federal Circuit found that it
22   was irrelevant that the claimed software acted as the “brains” of the system to tailor webpages
23   based on information concerning the user and found there to be no inventive concept for a claim
24   that is essentially the same subject matter as claim 1 of the ’397 patent:
25
            At Intellectual Ventures’ urging, ‘interactive interface’ was broadly construed by
26          the district court to mean ‘a selectively tailored medium by which a web site user
            communicates with a web site information provider.’ J.A. 756. Intellectual
27          Ventures describes the ‘interactive interface’ as ‘tasked with tailoring information
            and providing it to the user.’ Appellant’s Br. 43. Elsewhere, Intellectual Ventures
28
                                                       12
                                                            MOTION TO DISMISS – 3:18-CV-04688-RS
       Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 16 of 22



 1          equates the ‘interactive interface’ with the ‘web page manager,’ which ‘tailors the
            web page to the specific individual based on the profile.’ At oral argument,
 2          Intellectual Ventures described the interactive interface as ‘software’ and agreed
 3          that it ‘is basically the brains of the outfit.’ Oral Argument T. 16:24-16:40.
            Nowhere in these vague and generic descriptions of the ‘interactive interface’ does
 4          Intellectual Ventures suggest an ‘inventive concept.’ Alice, 134 S.Ct. at 2355.
            Rather, the ‘interactive interface’ simply describes a generic web server with
 5          attendant software, tasked with providing web pages to and communicating with
            the user’s computer.
 6
 7          Steps that do nothing more than spell out what it means to ‘apply it on a computer’
            cannot confer patent-eligibility. Alice, 134 S.Ct. at 2359 (warning against a § 101
 8          analysis that turns on the draftsman’s art (citing Flook, 437 U.S. at 593, 98 S.Ct.
            2522)). Requiring the use of a ‘software’ ‘brain’ ‘tasked with tailoring
 9          information and providing it to the user’ provides no additional limitation
            beyond applying an abstract idea, restricted to the Internet, on a generic
10
            computer.
11   Intellectual Ventures, 792 F.3d at 1370-71 (emphasis added).
12          If the claims at issue in the Intellectual Ventures case had no inventive concept, the claims
13   at issue here (which post-date the claims in the Intellectual Ventures case) cannot be found—as a
14   matter of law—to have an inventive concept either. See also Ex. 4, page 10 (this Court’s decision
15   concerning the analogous ’691 patent in the OpenTV case).
16          Under the two-step § 101 analysis, the asserted claims concern creating and displaying
17   webpages based upon information from a user and nothing and are thus ineligible.
18
            C.         Claim 1 Of The ’397 Patent is Representative Of All Of The Other Asserted
19                     Claims In The ’397 And ’168 Patents

20          Just as claim 1 of the ’397 patent is directed to the abstract idea of creating and displaying

21   webpages based upon information from a user with no further inventive concept, so are all of the

22   other asserted claims of the ’397 and ’168 patents. Accordingly, claim 1 of the ’397 patent is

23   representative.

24          There are three asserted independent claims in the ’397 patent—claims 1, 2 and 37. Claim

25   1 is written as a method claim and claim 2 is written as a corresponding apparatus claim:

26   1. A method to allow users to produce Internet     2.   An apparatus for producing Internet
     websites on and for computers having a             websites on and for computers having a
27   browser and a virtual machine capable of           browser and a virtual machine capable of
     generating displays, said method comprising:       generating displays, said apparatus comprising:
28
                                                      13
                                                           MOTION TO DISMISS – 3:18-CV-04688-RS
       Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 17 of 22



 1
        (a) presenting a viewable menu having a            (a) an interface to present a viewable menu
 2      user selectable panel of settings describing       of a user selectable panel of settings to
 3      elements on a website, said panel of settings      describe elements on a website, said panel of
        being presented through a browser on a             settings being presented through a browser
 4      computer adapted to accept one or more of          on a computer adapted to accept one or more
        said selectable settings in said panel as          of said selectable settings in said panel as
 5      inputs therefrom, and where at least one of        inputs therefrom, and where at least one of
        said user selectable settings in said panel        said user selectable settings in said panel
 6
        corresponds to commands to said virtual            corresponds to commands to said virtual
 7      machine;                                           machine;

 8      (b) generating a display in accordance with        (b) a browser to generate a display in
        one or more user selected settings                 accordance with one or more user selected
 9      substantially contemporaneously with the           settings substantially contemporaneously
        selection thereof;                                 with the selection thereof;
10
11      (c) storing information representative of          (c) a database for storing information
        said one or more user selected settings in a       representative of said one or more user
12      database;                                          selected settings; and
13      (d) generating a website at least in part by       (d) a build tool having at least one run time
        retrieving said information representative of      file for generating one or more web pages,
14
        said one or more user selected settings            said run time file operating to utilize
15      stored in said database; and                       information stored in said database to
                                                           generate commands to said virtual machine
16      (e)    building one more web pages to              for generating the display of at least a
        generate said website from at least a portion      portion of said one or more web pages.
17      of said database and at least one run time
18      file, where said at least one run time file
        utilizes information stored in said database
19      to generate virtual machine commands for
        the display of at least a portion of said one
20      or more web pages.
21   Dkt. No. 24-1, 65:44-66:23. Claims 1 and 2 of the ’397 patent are almost verbatim the same—
22   from the preamble to the menu limitation to the display limitation to the database limitation to the
23   building and generating webpage limitations. Id.
24          Likewise, claim 37 contains the basic limitations as claims 1 and 2, just slightly
25   reorganized:
26   1. A method to allow users to produce Internet     37.    An apparatus for producing Internet
27   websites on and for computers having a             websites having one or more web pages on and
     browser and a virtual machine capable of           for a computer having a browser and a virtual
28   generating displays, said method comprising:       machine capable of generating a display, said
                                                     14
                                                          MOTION TO DISMISS – 3:18-CV-04688-RS
       Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 18 of 22



 1                                                     apparatus comprising:
       (a) presenting a viewable menu having a
 2     user selectable panel of settings describing       (a) an interface configured for building a
 3     elements on a website, said panel of setting       website through control of website elements,
       being presented through a browser on a             said interface being operable through the
 4     computer adapted to accept one or more of          browser on the computer to:
       said selectable settings in said panel as          present a viewable menu of a user selectable
 5     inputs therefrom, and where at least one of           panel of settings, accept a plurality of
       said user selectable settings in said panel           settings from said user selectable panel of
 6
       corresponds to commands to said virtual               settings to form an assembly of settings,
 7     machine;                                              and

 8     (b) generating a display in accordance with        generate the display in accordance with said
       one or more user selected settings                    assembly of settings contemporaneously
 9     substantially contemporaneously with the              with the acceptance thereof, at least one
       selection thereof;                                    of said user selectable settings of said
10
                                                             panel of settings being operable to
11     (c) storing information representative of             generate said display through commands
       said one or more user selected settings in a          to said virtual machine;
12     database;
                                                          (b) an internal database associated with said
13     (d) generating a website at least in part by       interface     for     storing     information
       retrieving said information representative of      representative of one or more of said
14
       said one or more user selected settings            assembly of settings for controlling elements
15     stored in said database; and                       of the website; and

16     (e)    building one more web pages to              (c) a build tool to construct one or more
       generate said website from at least a portion      web pages of said website having:
17     of said database and at least one run time         an external database containing data
18     file, where said at least one run time file           corresponding to said information stored
       utilizes information stored in said database          in said internal database, and
19     to generate virtual machine commands for           one or more run time files,
       the display of at least a portion of said one      where said run time files utilize information
20     or more web pages.                                 stored in said external database to generate
                                                          virtual machine commands for the display of
21                                                        at least a portion of said one or more web
22                                                        pages.

23
     Dkt. No. 24-1, 65:44-66:2, 68:43-69:4. Accordingly, just as claim 1 of the ’397 patent is
24
     ineligible under § 101, so are independent claims 2 and 37.
25
            The asserted dependent claims in the ’397 patent—claims 3-6, 8-11, 14-15, 24-25
26
     and 35, all of which depend from claim 2—do not fundamentally change the character or
27
     scope of the claims and are all directed to the abstract idea of creating and displaying
28
                                                    15
                                                         MOTION TO DISMISS – 3:18-CV-04688-RS
       Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 19 of 22



 1   webpages based upon information from a user. Dkt. No. 24-1, 66:3-68:42. For example,
 2   claim 3 just specifies a certain type of database to be used in connection with claim 2. Id.
 3   at 66:24-25. Claims 4-6 just specify certain types of “elements” to be used in building the
 4   webpages in connection with claim 2. Id. at 66:26-35. The other dependent claims fair no
 5   better—all of the dependent claims are small tweaks on the elements already present in
 6   claim 2 of the ’397 patent but none change what claim 2 is directed to. Nor do they
 7   supply a concept (much less an inventive one) beyond what is already in claim 2 (nor
 8   could they because dependent claims narrow the scope of independent claims).
 9          The three asserted claims in the ’168 patent are ineligible under § 101 for the same
10   reason as the claims of the ’397 patent because they are directed to the same subject
11   matter with no further inventive concept:
12   ’397 patent, claim 1                              ’168 patent, claim 1

13   1. A method to allow users to produce Internet 1. A system for assembling a web site
     websites on and for computers having a comprising: a server comprising a build engine
14   browser and a virtual machine capable of configured to:
     generating displays, said method comprising:
15                                                    accept user input to create a web site, the
        (a) presenting a viewable menu having a          web site comprising a plurality of web
16      user selectable panel of settings describing     pages, each web page comprising a
17      elements on a website, said panel of setting     plurality of objects,
        being presented through a browser on a
18      computer adapted to accept one or more of     accept user input to associate a style with
        said selectable settings in said panel as        objects of the plurality of web pages,
19      inputs therefrom, and where at least one of      wherein each web page comprises at least
        said user selectable settings in said panel      one button object or at least one image
20      corresponds to commands to said virtual          object, and wherein the at least one
21      machine;                                         button object or at least one image object
                                                         is associated with a style that includes
22      (b) generating a display in accordance with      values defining transformations and time
        one or more user selected settings               lines for the at least one button object or
23      substantially contemporaneously with the         at least one image object; and wherein
        selection thereof;                               each web page is defined entirely by each
24
                                                         of the plurality of objects comprising that
25      (c) storing information representative of        web page and the style associated with
        said one or more user selected settings in a     the object,
26      database;
                                                      produce a database with a multidimensional
27      (d) generating a website at least in part by     array comprising the objects that
        retrieving said information representative of    comprise the web site including data
28
                                                     16
                                                          MOTION TO DISMISS – 3:18-CV-04688-RS
       Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 20 of 22



 1      said one or more user selected settings                defining, for each object, the object style,
        stored in said database; and                           an object number, and an indication of
 2                                                             the web page that each object is a part of,
 3      (e)    building one more web pages to                  and
        generate said website from at least a portion       provide the data based to a server accessible
 4      of said database and at least one run time             to web browser;
        file, where said at least one run time file
 5      utilizes information stored in said database        wherein the database is produced such that a
        to generate virtual machine commands for              web browser with access to a runtime
 6
        the display of at least a portion of said one         engine is configured to generate the web-
 7      or more web pages.                                    site from the objects and style data
                                                              extracted from the provided database.
 8
 9   Dkt. No. 24-1, 65:44-66:2, Dkt. No. 24-2, 64:48-65:7.

10          Like all of the claims of the ’397 patent, claim 1 of the ’168 patent is directed to

11   creating and displaying webpages based upon information from a user using a database, a

12   runtime engine and/or runtime file, and a virtual machine (which is instead referred to as a

13   “build engine” in claim 1 of the ’168 patent). Moreover, there is nothing in claim 1 of the

14   ’168 patent that is fundamentally different subject-matter wise than the independent

15   claims of the ’397 patent. Finally, the only two asserted dependent claims of the ’168

16   patent—claims 4 and 6—simply specify certain information that must be used to build the

17   webpage (claim 4) and how the information is to be stored in the database (claim 6), but

18   these claims remain directed to creating and displaying webpages based upon information

19   from a user, with no further inventive concept. Dkt. No. 24-2, 66:4-5, 66:9-11.

20          Claim 1 of the ’397 patent is representative of all asserted claims in Counts I and II

21   of the First Amended Complaint.

22          D.      The Report And Recommendation In The Eastern District Of Texas Supports
                    A Finding That The Asserted Claims Are Directed To The Abstract Idea Of
23                  Creating And Displaying Webpages Based Upon Information From A User
24          Plaintiff may argue that a Report and Recommendation from Magistrate Judge Payne in
25   the Eastern District of Texas evinces its belief that the asserted claims of the ’397 and ’168
26
27
28
                                                      17
                                                           MOTION TO DISMISS – 3:18-CV-04688-RS
         Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 21 of 22



 1   patents are subject matter eligible under § 101. See Dkt. No. 24-3.6 It does not. Rather, that
 2   Report and Recommendation demonstrates precisely why the asserted claims of the ’397 and ’168
 3   patents are subject matter ineligible. As discussed above, Magistrate Judge Payne found that
 4   these claims were directed to creating and displaying webpages based upon information from a
 5   user. Id. (“First, the claims appear to address a problem particular to the internet: dynamically
 6   generating websites and displaying web pages based on stored user-selected settings.”). This is
 7   an ineligible abstract idea per the Intellectual Ventures case. Intellectual Ventures, 792 F.3d at
 8   1369-71.
 9           While Magistrate Judge Payne was correct in finding that the ’397 and ’168 patents were
10   directed to creating and displaying webpages based upon information from a user, his
11   recommendation to deny the defendant’s motion to dismiss was incorrect. This is because
12   Magistrate Judge Payne did not address the Intellectual Ventures case cited extensively here.
13   Moreover, Magistrate Judge Payne’s recommendation was to deny the § 101 motion without
14   prejudice because claim construction might aid the inquiry. Dkt. No. 24-3, page 2. Here, the
15   parties already have the benefit of this Court’s constructions on the key terms. And, just as
16   important, Judge Payne was misled by Plaintiff in the need for claim construction because

17   Plaintiff provided vastly different constructions to Judge Payne in advocating against a motion to
18   dismiss under § 101 than the constructions Plaintiff advocated for (and in fact received) in this
19   Court. Compare Ex. 2, page 30 with Ex. 1, Markman Order, pages 5-13.

20           In short, Magistrate Judge Payne correctly identified the gravamen of the asserted claims
21   and what they are directed to. He erred in recommending denial of the motion because he was
22   misinformed by Plaintiff as to what constructions Plaintiff believed applied to the asserted claims,
23   presumably so that Plaintiff could survive the § 101 motion in Texas and then advance different
24   constructions in this Court.
25
26
     6
27    Express Mobile dismissed the case without prejudice prior to any party filing objections to the
     Report and Recommendation and prior to Judge Gilstrap considering the Report and
28   Recommendation and issuing a final order on the Section 101 motion.
                                                   18
                                                         MOTION TO DISMISS – 3:18-CV-04688-RS
       Case 3:18-cv-04688-RS Document 26 Filed 11/07/18 Page 22 of 22



 1   V.     CONCLUSION
 2          For at least the foregoing reasons, the Court should find that the asserted claims of the
 3   ’397 and ’168 patents are ineligible under § 101 and dismiss Counts I and II of the First Amended
 4   Complaint with prejudice.
 5
 6   Dated: November 7, 2018               FEINBERG DAY ALBERTI LIM & BELLOLI LLP

 7                                         By: /s/ Elizabeth Day

 8                                         Attorneys for Defendant
                                           Pantheon Systems Inc.
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                     19
                                                          MOTION TO DISMISS – 3:18-CV-04688-RS
